

	

		II

		109th CONGRESS

		1st Session

		S. 1861

		IN THE SENATE OF THE UNITED STATES

		

			October 7

			 (legislative day, October 6), 2005

			Mr. Harkin (for himself,

			 Mr. Kohl, Mr.

			 Levin, and Mr. Kennedy)

			 introduced the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to restore the

		  phaseout of personal exemptions and the overall limitation on itemized

		  deductions.

	

	

		1.Restoration of phaseout of

			 personal exemptions

			(a)In

			 generalParagraph (3) of section 151(d) of the Internal Revenue

			 Code of 1986 (relating to exemption amount) is amended by striking

			 subparagraphs (E) and (F).

			(b)Effective

			 dateThe amendment made by this section shall apply to taxable

			 years beginning after December 31, 2005.

			2.Restoration of

			 phaseout of overall limitation on itemized deductions

			(a)In

			 generalSection 68 of the Internal Revenue Code of 1986 is

			 amended by striking subsections (f) and (g).

			(b)Effective

			 dateThe amendment made by this section shall apply to taxable

			 years beginning after December 31, 2005.

			

